DETAILED ACTION
Claim Rejections - 35 USC § 112
1.          Previous rejection is withdrawn in view of the Applicant’s amendment filed on 10/03/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 21, 24, 25 and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Urbaniak et al., US-PGPUB 2019/0017717 (hereinafter Urbaniak) in views of Lancaster, US-PGPUB 2016/0153674 (hereinafter Lancaster) and Yang et al., US-PGPUB 2020/0116382 (hereinafter Yang) 

          Regarding Claim 1, 21, 24, 25 and 32. Urbaniak discloses at least one air stream sensor device configured to be disposed in an air flow conveyance structure of a heating, ventilation and air conditioning (“HVAC”) system (Abstract; Fig. 2), and comprising

a housing comprising an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and an opposing second inner wall of the air flow conveyance structure (Figs. 3-4; Paragraph [0029]),

a plurality of openings formed in the elongate hollow shaft so as to be spaced apart along the elongate length of the housing (Figs. 3-4; Paragraph [0072]), and

a plurality of sensors respectively disposed in the plurality of openings formed in the elongate hollow shaft of the housing (Figs. 3-4), and configured to simultaneously measure a temperature, an airflow (Claims 25 and 34; a thermal dispersion airflow) and a relative humidity of an airstream within a single cross-sectional plane of the air flow conveyance structure (Paragraphs [0019]-[0020]; Figs. 3-4; Paragraphs [0053]-[0054], simultaneously measure)

a transmitter communicatively coupled to the at least one airstream sensor device (Paragraph [0104]) 

receive humidity measured values and temperature measured values from the at least one airstream sensor device (Paragraph [0103]) 

determine a mass flow rate profile including a plurality of mass flow rate measurements which vary within the single cross-sectional plane of the air flow conveyance structure within the single cross-sectional plane of the air flow conveyance structure (Paragraph [0052]-[0053])

compute a velocity weighted temperature value for the airstream based on the temperature measured values, wherein the velocity weighted temperature value accounts for variations in the airstream’s velocity within the single cross-sectional plane at a plurality of different locations in the air flow conveyance structure (Paragraph [0110])

use the humidity measured values, the velocity weighted temperature value to determine a psychrometric property associated with the airstream (Paragraph [0025]); and cause operations of the HVAC system to be controlled based on the determined psychrometric property and the corrected airflow rate (Paragraph [0030])

Urbaniak does not disclose at least one absolute pressure sensor configured to measure a barometric pressure of an atmosphere outside of the air flow conveyance structure, use the humidity measured values and the ambient barometric pressure values to determine specific humidity values for the airstream within the air flow conveyance structure, and use the specific humidity and the velocity weighted temperature to determine a psychrometric property associated with the airstream at a plurality of points along the single cross-section plane.

Lancaster discloses using a pressure sensor to measure ambient pressure outside of the vent (Paragraph [0086])

Yang discloses using the humidity values and the ambient barometric pressure values to determine specific humidity values for the airstream within the air flow conveyance structure, and using the specific humidity and the temperature to determine a psychrometric property associated with the airstream (Paragraphs [0100]-[0106])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Lancaster and Yang in Urbaniak and have at least one absolute pressure sensor configured to measure a barometric pressure of an atmosphere outside of the air flow conveyance structure, use the humidity measured values and the ambient barometric pressure values to determine specific humidity values for the airstream within the air flow conveyance structure, and use the specific humidity and the velocity weighted temperature to determine a psychrometric property associated with the airstream at a plurality of points along the single cross-section plane, so as to accurately determine a psychrometric property associated with the airstream.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Urbaniak, US-PGPUB 2019/0017717 in views of Lancaster, US-PGPUB 2016/0153674 and Yang, US-PGPUB 2020/0116382 as applied to Claim 1 above, and further in view of Smith, JR., US-PGPUB 2017/0059187 (hereinafter Smith) 

          Regarding Claim 3 and 4. The modified Urbaniak does not disclose the psychrometric property comprises a dew point value (and Claim 4: density)

Smith discloses psychrometric chart comprising multiple mathematical formulas using thermodynamic principles relating various variables, including dew point and density (Paragraph [0075])

          At the time of the invention filed, it would have been obvious to have the important psychrometric property comprising a dew point and density, so as to optimize performance capability of the HVAC system and energy savings for the user.

6.      Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Urbaniak, US-PGPUB 2019/0017717 in views of Lancaster, US-PGPUB 2016/0153674 and Yang, US-PGPUB 2020/0116382 as applied to Claim 1 above and further in view of Bryant et al., US-PGPUB 2013/0340444 (hereinafter Bryant)

          Regarding Claims 5 and 6. The modified Urbaniak does not disclose the at least one absolute pressure sensor is in operative communication with a geolocation device (Regarding Claim 6: wherein the at least one absolute pressure sensor is in operative communication with a geolocation device including at least one of a global positioning satellite (GPS) receiver, an internet protocol (IP) address, and a lookup table).

Bryant discloses the at least one absolute pressure sensor is in operative communication with a geolocation device (Regarding Claim 6: wherein the at least one absolute pressure sensor is in operative communication with a geolocation device including at least one of a global positioning satellite (GPS) receiver, an internet protocol (IP) address, and a lookup table) (Paragraph [0069]-[0070]; Paragraph [0120])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Bryant in the modified Urbaniak and have the at least one absolute pressure sensor in operative communication with a geolocation device (Regarding Claim 6: wherein the at least one absolute pressure sensor is in operative communication with a geolocation device including at least one of a global positioning satellite (GPS) receiver, an internet protocol (IP) address, and a lookup table), so as to compensate for varying atmospheric conditions.

5.          Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Urbaniak, US-PGPUB 2019/0017717 in views of Lancaster, US-PGPUB 2016/0153674 and Yang, US-PGPUB 2020/0116382 as applied to Claim 1 above and further in view of Finkam et al., US-PGPUB 2007/0205297 (hereinafter Finkam)

          Regarding Claims 7 and 8. The modified Urbaniak does not disclose at least one first airstream sensor device is disposed upstream in the airstream of a heat transfer portion of the HVAC system, and at least one second airstream sensor is disposed downstream in the airstream of the heat transfer portion of the HVAC system and configured to, in cooperation with the transmitter, determine at least one performance characteristic of the heat transfer portion of the HVAC system (Regarding Claim 8.  Wherein at least one first airstream sensor device is disposed upstream in the airstream of the HVAC system, and at least one second airstream sensor is disposed in a second airstream converging and mixing with the airstream of the HVAC system of the heat transfer portion of the HVAC system and configured to, in cooperation with the transmitter, to determine the energy balance of mixture processes of the airstream of the HVAC system and the second airstream.

Finkam discloses HVAC system for controlling the heating, ventilating and air conditioning, which includes probes located upstream and downstream respectively of the inlet sides of the heat and/or humidity transfer apparatus and return sides (Paragraphs [0089]-[0093]) to optimize energy usage while providing accurate airflow control (Paragraphs [0005]; [0009]]-[0011]; [0015]-[0017]; [0056]; Fig. 16, 19-20)

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Finkam in the modified Urbaniak and have at least one first airstream sensor device disposed upstream in the airstream of a heat transfer portion of the HVAC system, and at least one second airstream sensor disposed downstream in the airstream of the heat transfer portion of the HVAC system and configured to, in cooperation with the transmitter, determine at least one performance characteristic of the heat transfer portion of the HVAC system (Regarding Claim 8.  at least one first airstream sensor device disposed upstream in the airstream of the HVAC system, and at least one second airstream sensor disposed in a second airstream converging and mixing with the airstream of the HVAC system of the heat transfer portion of the HVAC system and configured to, in cooperation with the transmitter, to determine the energy balance of mixture processes of the airstream of the HVAC system and the second airstream, so as to optimize performance capability of the HVAC system and energy savings for the user.

6.          Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Urbaniak, US-PGPUB 2019/0017717 in views of Lancaster, US-PGPUB 2016/0153674 and Yang, US-PGPUB 2020/0116382 as applied to Claim 21 above and further in view of Courtright, US-PGPUB 2011/0277473 (hereinafter Courtright) 

          Regarding Claims 22 and 23. Ubraniak does not disclose the mass flow rate is used to determine an amount of heat transfer of a heat exchanger in the HVAC system (Claim 23: wherein the amount of heat transfer is used to optimize performance of the HVAC system)

Courtright disclose heat exchanger (Abstract; the mass flow rate is used to determine an amount of heat transfer of a heat exchanger in the HVAC system (Claim 23: wherein the amount of heat transfer is used to optimize performance of the HVAC system) (Paragraph [0160]-[0162]; [0072]-[0090])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Courtright in the modified Urbaniak and use the mass flow rate to determine an amount of heat transfer of a heat exchanger in the HVAC system (Claim 23: wherein the amount of heat transfer is used to optimize performance of the HVAC system, with reduction in energy cost, while still providing a cool and very comfortable environment for occupants.

Claims 1-2, 9-17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Desrochers et al., US-PGPUB 2006/0234621 (hereinafter Desrochers-A) in views of Seem, US Pat No. 6,415,617 (hereinafter Seem) and Descrochers et al., US-PGPUB 2007/0137318 (hereinafter Desrochers-B), Lancaster, US-PGPUB 2016/0153674, Yang et al., US-PGPUB 2020/0116382 and Nortman et al, US-PGPUB 2012/0125558 (hereinafter Nortman)

          Regarding Claim 1.  Descrochers-A discloses a system (Abstract), comprising: at least one airstream sensor device configured to be disposed in an air flow conveyance structure of a Heating, Ventilation and Air Conditioning (“HVAC”) system (Figs. 1, 6; Paragraph [0020], HVAC), and comprising

a plurality of sensors configured to simultaneously detect a temperature, an airflow, and relative humidity of an airstream (Paragraph [0018], relative humidity; Paragraph [0071]; Paragraph [0078]-[0079], humidity, temperature and air velocity sensors; Paragraph [0145], simultaneously measure) and a transmitter communicatively coupled to the at least one airstream sensor device and configured to receive humidity measured values and temperature measured values from the at least one airstream sensor device (Fig. 1, 9; Paragraph [0071], [0073] signal processing controller block 130), compute a velocity weighted temperature value for the airstream based on the temperature measurement values and the airstream velocity values, wherein the velocity weighted temperature value accounts for variations in the airstream’s velocity at a plurality of different locations in the air duct or plenum space (Paragraph [0071], [0073], blended with the temperature measurements at different rooms; Paragraph [0020]); and

use the humidity measurement values and the velocity weighted temperature value to determine a psychrometric property associated with the airstream (Paragraph [0071]; Paragraph [0103], using psychrometric equations to create enthalpy; Paragraph [0152])

cause operation of the HVAC system to be controlled based on the determined psychormetric property (Claim 23)

Descrochers-A does not disclose a housing comprising an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft so as to be spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing, and configured to simultaneously measure a temperature, an airflow, and a relative humidity within a single cross-sectional plane of the air flow conveyance structure, at least one absolute pressure sensor configured to measure a barometric pressure of an atmosphere outside of the air flow conveyance structure, received ambient pressure barometric pressure values from the at least one absolute pressure sensor, determine a mass flow rate profile of the single airstream based on the airstream velocity values, the mass flow rate profile indicating variations of mass flow rate across an air flow of the single cross-sectional plane of the air flow conveyance structure, use the humidity values and the ambient barometric pressure values to determine specific humidity values for the airstream within the air flow conveyance structure, and using a relative humidity sensor and using the relative humidity and temperature values to determine a psychometric property and using the specific humidity and the temperature to determine a psychrometric property associated with the airstream at a plurality of points along the single cross-section plane.

Desrochers-B discloses an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft and spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing and electrically isolated from each other (Paragraph [0057], sensor elements are wirelessly connected; Paragraph [0060], each individual sensors comprising dedicated signal condition circuitry), where a temperature and an airflow are measured at a plurality of different locations of an airstream within a single cross-sectional plane of the air flow conveyance structure and a relative humidity of a single airstream is measured at a given location along the single cross-sectional plane (Paragraphs [0068]-[0076], discrete sensors; Figs. 7-9; Abstract; Paragraph [0014], humidity sensor)

Seem discloses using a relative humidity sensor, mass flow rate of the air and temperature values to determine enthalpy (Col. 4, lines 40-65; Abstract)

Lancaster discloses using a pressure sensor to measure ambient pressure outside of the vent (Paragraph [0086])

Yang discloses using the humidity values and the ambient barometric pressure values to determine specific humidity values for the airstream within the air flow conveyance structure, and using the specific humidity and the temperature to determine a psychrometric property associated with the airstream (Paragraphs [0100]-[0106])

Nortman discloses measuring the air flow rate (or mass flow rate) (Paragraph [0063]-[0065], tine-varying air flow measured) across a single cross-sectional plane of the air flow conveyance structure in HVAC and generating air flow rate profile (or mass flow rate profile) (Paragraph [0067], flow distribution, flow pattern, relationship of flow rates at different points and changes in flows; [0074], temporal and spatial characteristic of the air flow as a time series; [0075]; [0078], correlation between observed air flows and humidity), including usage of multi-sensors (Figs. 1-5; Paragraphs [0040], humidity sensor, pressure sensor, etc; [0045]-[0050], air flow rate measurement system as cells of various dimension; [0051], characterization of flow pattern) to regulate the flow in HVAC (Paragraph [0084]) (note that although the Plumb and He references cited in the Pertinent art were not used in the rejection, Plumb and He also disclose generating a mass flow rate profile as shown in Figure 7, and Figures 20-21, respectively)

          Interrelationship between the parameters in HVAC operation such as temperature, air velocity, relative humidity, enthalpy, are known. Descrochers-A, meanwhile discloses simultaneous measurement of different parameters of the air and combining Descrochers-A and Seem would subsequently allow the measured values to be blended, which obviously would include velocity weighted temperature values, and determination of accurate psychometric properties using the known psychometric equations. Desrochers-B, meanwhile, discloses the housing comprising the sensors in an elongated hollow shaft as claimed that is common and known, and Nortman discloses measuring mass flow rate and generating a mass flow rate profile (note that it is inherent that the air is measured simultaneously as the air flows across the cross section of the air flow measuring system in the duct). As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of all the prior arts in Descrochers-A and have a housing comprising an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft so as to be spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing, and configured to simultaneously measure a temperature, an airflow, and a relative humidity within a single cross-sectional plane of the air flow conveyance structure, at least one absolute pressure sensor configured to measure a barometric pressure of an atmosphere outside of the air flow conveyance structure, received ambient pressure barometric pressure values from the at least one absolute pressure sensor, determine a mass flow rate profile of the single airstream based on the airstream velocity values, the mass flow rate profile indicating variations of mass flow rate across an air flow of the single cross-sectional plane of the air flow conveyance structure, use the humidity values and the ambient barometric pressure values to determine specific humidity values for the airstream within the air flow conveyance structure, and using a relative humidity sensor and using the relative humidity and temperature values to determine a psychometric property and using the specific humidity and the temperature to determine a psychrometric property associated with the airstream at a plurality of points along the single cross-section plane so as to control HVAC operation with optimal efficiency.

          Regarding Claim 2. Desrochers-A discloses a psychrometic property comprises an enthalpy value (Paragraph [0071]; Paragraph [0103], using psychrometric equations to create enthalpy; Paragraph [0152])

          Regarding Claim 9. Desrochers-A discloses the transmitter is further configured to communicate at least one of the humidity measured values, the temperature measured values, the velocity weighted temperature value, and the enthalpy value to an external device (Fig. 1, 130 signal processing controller to 180 building control system; Paragraph [0073])

          Regarding Claim 10. Desrochers-A disclose adjusting at least one parameter of the HVAC system based on the determined psychrometric property (Claim 23)

          Regarding Claim 11. Desrochers-A discloses the transmitter is further configured to compute a velocity weighted humidity value and the velocity weighted enthalpy value for the airstream based on the humidity measured values (Paragraph [0071], [0073], blended at different rooms; Paragraph [0020]; Paragraph [0103], using psychrometric equations to create enthalpy; Paragraph [0152])

          Regarding Claim 12. Desrochers-A discloses the psychrometric property is determined using the velocity weighted humidity value and a velocity weighted enthalpy value in addition to the velocity weighted temperature value (Paragraph [0071], [0073], blended at different rooms; Paragraph [0020]; Paragraph [0103], using psychrometric equations to create enthalpy; Paragraph [0152])

          Regarding Claim 13. Decrochers-A discloses a transmitter is further configured to receive airflow measured values from airstream sensor devices including the at least one airstream sensor device (Paragraph [0063], various flow sensors; Paragraph [0079], velocity sensor; at each locations), and determine at least two airflow velocity values based on the airflow measurement values (Fig. 4, Paragraph [0088], application of offset scale to sensor values at different measurement times, results in at least two airflow velocity values)

          Regarding Claim 14. Decrochers-A discloses the at least two airflow velocity values are used to compute the velocity weighted temperature value in addition to the temperature measurement values (Paragraph [0071], [0073], blended with the temperature measurements at different rooms; Paragraph [0020])

          Regarding Claims 15-17. Desrochers-B discloses use a relative humidity sensor (Paragraph [0060]) and placing the sensors in various locations (Paragraph [0073]-[0074]; Table 1). Decrochers-B does not explicitly disclose least one airstream sensor device comprises a relative humidity sensor that is disposed proximate a center point of the housing (Claim 16: and multiple relative humidity sensors, Claim 17: housing is an elongated probe housing comprising a first end and a second end, and sensors of the at least one airstream sensor device are spaced apart at equal distances between the first end and the second end). However, positioning the relative humidity sensor proximate the center point of the housing, as well as multiple relative humidity sensors and configuring the sensors to be at equal distances are one of designer choice and criteria, absent criticality. Additionally, it would have been obvious to have a redundant, multiple relative humidity sensors lest one of the relative humidity sensors malfunctions. Furthermore, proximate is a relative term. As such, At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Desrohers-B in the modified Decrochers-A and have an elongated probe housing comprise a first end and a second end, and sensors of the at least one airstream sensor device are spaced apart at equal distances between the first end and the second end, and further have at least one airstream sensor device comprise a relative humidity sensor that is disposed proximate a center point of the housing (and multiple relative humidity sensors), so as to arrange the sensors, in an optimal and versatile arrangement.

          Regarding Claim 20. Desrochers-A discloses wherein the at least one airstream sensor device is a probe, a pilot tube, a damper, a flow capture hood, a thermal meter, a vortex shedder, or a measuring louver (Paragraph [0096])

Claims 25-30 and 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over Desrochers-A, US-PGPUB 2006/0234621 in views of Seem, US Pat No. 6,415,617, Descrochers-B, US-PGPUB 2007/0137318, Nortman et al, US-PGPUB 2012/0125558, Yang, US-PGPUB 2020/0116382 

          Regarding Claims 25 and 32. Descrochers-A discloses an airstream sensing system (Abstract), comprising: an airstream sensor device comprising

the plurality of sensors comprising at least one temperature sensor, at least one thermal dispersion airflow sensor, and at least one humidity sensor, each of the plurality of sensors being configured to generate electrical signals associated with an airstream passing over the airstream sensor device (Paragraph [0063], thermistor; Paragraph [0071]; Paragraph [0078]-[0079], humidity, temperature and air velocity sensors); and
a transmitter in electrical communication with the airstream sensor device, and configured to receive the electrical signals comprising thermal dispersion airflow measurement values, humidity measurement values and temperature measurement values (Fig. 1; 130, signal processing controller)

compute airflow velocity values based on at least one of the temperature values and the thermal dispersion airflow measurement values (Fig. 4, Paragraph [0088], application of offset scale to sensor values at different measurement times, results in at least two airflow velocity values), compute a velocity weighted temperature value for the airstream based on the airflow velocity values and the temperature measurement values, wherein the velocity weighted temperature value accounts for variations in at least one of the temperature and the airstream’s velocity at a plurality of different locations in an air duct or plenum space of a Heat, Ventilation and Air Conditioning (“HVAC”) system (Figs. 1, 6; Paragraph [0020], HVAC; Paragraph [0071], [0073], blended with the temperature measurements at different rooms; Paragraph [0020]); and

use the humidity measurement values and the velocity weighted temperature value to determine a psychrometric property associated with the airstream (Paragraph [0071]; Paragraph [0103], using psychrometric equations to create enthalpy; Paragraph [0152])

cause operation of the HVAC system to be controlled based on the determined psychormetric property (Claim 23)

Descrochers-A does not disclose a housing comprising an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft so as to be spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing, and configured to simultaneously measure a temperature, an airflow, and a relative humidity within a single cross-sectional plane of the air flow conveyance structure, at least one absolute pressure sensor configured to measure a barometric pressure of an atmosphere outside of the air flow conveyance structure, received ambient pressure barometric pressure values from the at least one absolute pressure sensor, determine a mass flow rate profile of the single airstream based on the airstream velocity values, the mass flow rate profile indicating variations of mass flow rate across an air flow of the single cross-sectional plane of the air flow conveyance structure, use the humidity values and the ambient barometric pressure values to determine specific humidity values for the airstream within the air flow conveyance structure, and using a relative humidity sensor and using the relative humidity and temperature values to determine a psychometric property and using the specific humidity and the temperature to determine a psychrometric property associated with the airstream at a plurality of points along the single cross-section plane.

Desrochers-B discloses an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft and spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing and electrically isolated from each other (Paragraph [0057], sensor elements are wirelessly connected; Paragraph [0060], each individual sensors comprising dedicated signal condition circuitry), where a temperature and an airflow are measured at a plurality of different locations of an airstream within a single cross-sectional plane of the air flow conveyance structure and a relative humidity of a single airstream is measured at a given location along the single cross-sectional plane (Paragraphs [0068]-[0076], discrete sensors; Figs. 7-9; Abstract; Paragraph [0014], humidity sensor)

Seem discloses using a relative humidity sensor, mass flow rate of the air and temperature values to determine enthalpy (Col. 4, lines 40-65; Abstract)

Lancaster discloses using a pressure sensor to measure ambient pressure outside of the vent (Paragraph [0086])

Yang discloses using the humidity values and the ambient barometric pressure values to determine specific humidity values for the airstream within the air flow conveyance structure, and using the specific humidity and the temperature to determine a psychrometric property associated with the airstream (Paragraphs [0100]-[0106])

Nortman discloses measuring the air flow rate (or mass flow rate) (Paragraph [0063]-[0065], tine-varying air flow measured) across a single cross-sectional plane of the air flow conveyance structure in HVAC and generating air flow rate profile (or mass flow rate profile) (Paragraph [0067], flow distribution, flow pattern, relationship of flow rates at different points and changes in flows; [0074], temporal and spatial characteristic of the air flow as a time series; [0075]; [0078], correlation between observed air flows and humidity), including usage of multi-sensors (Figs. 1-5; Paragraphs [0040], humidity sensor, pressure sensor, etc; [0045]-[0050], air flow rate measurement system as cells of various dimension; [0051], characterization of flow pattern) to regulate the flow in HVAC (Paragraph [0084]) (note that although the Plumb and He references cited in the Pertinent art were not used in the rejection, Plumb and He also disclose generating a mass flow rate profile as shown in Figure 7, and Figures 20-21, respectively)

          Interrelationship between the parameters in HVAC operation such as temperature, air velocity, relative humidity, enthalpy, are known. Descrochers-A, meanwhile discloses simultaneous measurement of different parameters of the air and combining Descrochers-A and Seem would subsequently allow the measured values to be blended, which obviously would include velocity weighted temperature values, and determination of accurate psychometric properties using the known psychometric equations. Desrochers-B, meanwhile, discloses the housing comprising the sensors in an elongated hollow shaft as claimed that is common and known, and Nortman discloses measuring mass flow rate and generating a mass flow rate profile (note that it is inherent that the air is measured simultaneously as the air flows across the cross section of the air flow measuring system in the duct). As such, at the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teachings of all the prior arts in Descrochers-A and have a housing comprising an elongate hollow shaft configured to extend between a first inner wall of the air flow conveyance structure and opposing second inner wall of the air flow conveyance structure, a plurality of openings formed in the elongate hollow shaft so as to be spaced apart along an elongate length of the housing, and a plurality of sensors respectively disposed in the plurality of openings formed in elongate hollow shaft of the housing, and configured to simultaneously measure a temperature, an airflow, and a relative humidity within a single cross-sectional plane of the air flow conveyance structure, at least one absolute pressure sensor configured to measure a barometric pressure of an atmosphere outside of the air flow conveyance structure, received ambient pressure barometric pressure values from the at least one absolute pressure sensor, determine a mass flow rate profile of the single airstream based on the airstream velocity values, the mass flow rate profile indicating variations of mass flow rate across an air flow of the single cross-sectional plane of the air flow conveyance structure, use the humidity values and the ambient barometric pressure values to determine specific humidity values for the airstream within the air flow conveyance structure, and using a relative humidity sensor and using the relative humidity and temperature values to determine a psychometric property and using the specific humidity and the temperature to determine a psychrometric property associated with the airstream at a plurality of points along the single cross-section plane so as to control HVAC operation with optimal efficiency.


          Regarding Claim 26. Descrochers-A discloses a plurality of airstream sensor devices from which the transmitter is configured to receive electrical signals (Fig. 1, signal processing controller receiving sensors)

          Regarding Claim 27. Descrochers-A discloses the transmitter is configured to simultaneously output the velocity weighted temperature value, the airflow velocity values, and the psychometric property (Paragraph [0145]-[0146], simultaneous measurements)

          Regarding Claims 28-29. Desrochers-B discloses a housing is an elongated probe housing comprising a first end and a second end, and sensors of the at least one airstream sensor device are spaced apart at equal distances between the first end and the second end, and at least one airstream sensor device comprises a relative humidity sensor (Paragraphs [0071]; [0073]-[0074]; Figs. 7 and 8). Although Desrochers-B does not explicitly disclose between two to sixteen temperature sensors, two to sixteen thermal dispersion airflow sensor, and two to four relative humidity sensors (Claim 29: two or more relative humidity sensors), it would have been obvious to have the recited number of sensors, as it is a designer’s choice, absent criticality, to account for greater accuracy, including due to larger number of sensors and to account for any failures with any of the recited sensors. 

          Regarding Claim 30. Desrochers-B discloses a transmitter is integrated with the airstream sensor device (Paragraph [0057])

          Regarding Claim 33.  Descrochers-A discloses displaying the airflow velocity values, the velocity weighted temperature value, dew point, density and the psychrometric property on a display screen of the transmitter (Paragraph [0073], display. Also would have been obvious to display dew point and density, since they are pertinent parameters in HVAC operation). 

          Regarding Claim 34. Descrochers-A discloses the airstream sensor device is disposed in a supply airstream, a return airstream, or an outside airstream (Fig. 6) 

9.           Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Desrochers, US-PGPUB 2006/0234621 in views of Seem, US Pat No. 6,415,617, Yang, US-PGPUB 2020/0116382, Descrochers-B, US-PGPUB 2007/0137318 and Nortman, US-PGPUB 2012/0125558 as applied to Claim 1 above, and further in view of Nelson et al., US-PGPUB 2012/0155506 (hereinafter Nelson)

          Regarding Claim 18. Descrochers-A discloses thermistor (Paragraph [0063]), but does not explicitly disclose one bead-in-glass thermistor.

Nelson discloses a glass bead thermistor (Paragraph [0020]) used to control HVAC control (Paragraph [0027])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Nelson in the modified Decrochers-A and use a glass bead thermistor, so as to compensate for temperature readings.

10.           Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Desrochers, US-PGPUB 2006/0234621 in views of Seem, US Pat No. 6,415,617, Lancaster, US-PGPUB 2016/0153674, Yang, US-PGPUB 2020/0116382, Descrochers-B, US-PGPUB 2007/0137318 and Nortman, US-PGPUB 2012/0125558 as applied to Claim 1 above, and further in view of Reichel et al., US-PGPUB 2003/0051023 (hereinafter Reichel)

          Regarding Claim 19. The modified Desrochers-A does not disclose at least one sensor that meets NIST-traceable calibration standards.

Reichel discloses an air quality monitoring system, which includes calibration of each sensor using NIST traceable standard (Paragraph [0080])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Reichel in the modified Desrochers-A and have at least one sensor that meets NIST-traceable calibration standards, so as to accurately determine the psychometric property.

11.           Claim 31 is rejected under 35 U.S.C. 103 as being unpatentable over Desrochers, US-PGPUB 2006/0234621 in views of Seem, US Pat No. 6,415,617, Lancaster, US-PGPUB 2016/0153674, Yang, US-PGPUB 2020/0116382, Plum, US-PGPUB 2003/0205094, Descrochers-B, US-PGPUB 2007/0137318 and Nortman, US-PGPUB 2012/0125558 as applied to Claim 25 above and further in view Weiden, US-PGPUB 2014/0083292 (hereinafter Weiden)

          Regarding Claim 31. The modified Descrochers-A does not disclose a transmitter is remote from the airstream sensor device. 

Weiden discloses a transmitter is remote from the airstream sensor device (Fig. 5B; Paragraph [0003]; Paragraph [0038])

          At the time of the invention filed, it would have been obvious to a person of ordinary skill in the art to use the teaching of Weiden in the modified Desrochers-A and
Have a transmitter remote from the airstream sensor device, so as to operate the HVAC system with more flexibility. 

Response to Arguments
Applicant’s arguments with respect to claims have been considered but are moot in view of updated and new grounds of rejection.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HYUN D PARK whose telephone number is (571)270-7922. The examiner can normally be reached 11-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HYUN D PARK/Primary Examiner, Art Unit 2857